           Case 1:20-cv-04482-LGS Document 20 Filed 07/28/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 RACHEL ISAAC HAGER,                                          :
                                            Plaintiff         :
                                                              :   20 Civ. 4482 (LGS)
                            -against-                         :
                                                              :         ORDER
 JAY F. STEELE, ET AL.,                                       :
                                            Defendants. ::
 -------------------------------------------------------------X


LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference in this matter is scheduled for July 30, 2020;

        WHEREAS, on June 26, 2020, Defendant filed a pre-motion letter, proposing to file

motion to dismiss (Dkt. No. 4);

        WHEREAS, no significant issues were raised in the parties’ joint letter or proposed case

management plan. It is hereby

        ORDERED that the July 30, 2020, initial pretrial conference is cancelled. If the parties

believe that a conference would nevertheless be useful, they should inform the court immediately

so the conference can be reinstated. The case management plan and scheduling order will issue

in a separate order. The parties’ attention is particularly directed to the provisions for periodic

status letters, and the need for a pre-motion letter to avoid cancellation of the final conference

and setting of a trial date. It is further

        ORDERED, that, regarding settlement discussions, the parties shall be referred for

mediation. The referral will issue in a separate order. The parties shall file a joint status letter

within two business days upon completion of mediation, apprising the Court of the outcome of
         Case 1:20-cv-04482-LGS Document 20 Filed 07/28/20 Page 2 of 2




mediation, and if the case is not resolved, including a joint proposed briefing schedule for

Defendants’ proposed motion to dismiss.

Dated: July 28, 2020
       New York, New York
